 

Exhibit 10.31

 

--------------------------------------------------------------------------------

 

WYNN RESORTS (MACAU), S.A.

 

$122,000,000

 

7.5% Subordinated Notes

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated September 14, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.    AUTHORIZATION OF NOTES    4 2.    SALE AND PURCHASE OF NOTES    4 3.   
CLOSING    4 4.    CONDITIONS TO CLOSING    5      4.1. Representations and
Warranties    5      4.2. Performance; No Default    5      4.3. Compliance
Certificates    5      4.4. Purchase Permitted By Applicable Law, etc.    5     
4.5. Base Equity    6      4.6. Litigation    6 5.    REPRESENTATIONS AND
WARRANTIES OF THE COMPANY    6      5.1. Organization; Power and Authority    6
     5.2. Authorization, etc.    6      5.3. Enforceability    6      5.4. No
Material Adverse Change    6 6.    REPRESENTATIONS OF THE PURCHASER    7     
6.1. Organization; Power and Authority    7      6.2. Authorization, etc.    7  
   6.3. Enforceability    7 7.    PREPAYMENT OF THE NOTES    7      7.1.
Mandatory Prepayments    7      7.2. Mandatory Disposition or Redemption
Pursuant to Gaming Laws    7      7.3. Optional Prepayments    8      7.4.
Maturity; Surrender, etc.    9 8.    COVENANTS OF THE COMPANY    9      8.1.
Senior Loan Facilities Covenants    9      8.2. Aggregate Principal Amount of
Senior Indebtedness    9 9.    COVENANTS OF THE HOLDERS OF NOTES    9 10.   
EVENTS OF DEFAULT    9 11.    REMEDIES ON DEFAULT, ETC.    10      11.1. Deed of
Appointment and Priority    10 12.    REGISTRATION; EXCHANGE; SUBSTITUTION OF
NOTES    10      12.1. Registration of Notes    10      12.2. Transfer and
Exchange of Notes    10



--------------------------------------------------------------------------------

     12.3. Replacement of Notes    11 13.    PAYMENTS ON NOTES    11      13.1.
Place of Payment    11 14.    EXPENSES, ETC.    11      14.1. Transaction
Expenses    11 15.    ENTIRE AGREEMENT    12 16.    AMENDMENT AND WAIVER    12  
   16.1. Requirements    12      16.2. Binding Effect, etc.    12 17.    NOTICES
   12 18.    CONFIDENTIAL INFORMATION    13 19.    CROSS ACCELERATION    13 20.
   MISCELLANEOUS    13      20.1. Security    13      20.2. Subordination    13
     20.3. Successors and Assigns    13      20.4. Payments Due on Non-Business
Days    14      20.5. Severability    14      20.6. Construction    14     
20.7. Counterparts    14      20.8. Governing Law    14      SCHEDULE A   —     
DEFINED TERMS           SCHEDULE B   —      PURCHASE FOR INVESTMENT          
EXHIBIT 1   —      Form of 7.5% Subordinated Note     



--------------------------------------------------------------------------------

 

Wynn Resorts (Macau), S.A.

Avenida da Praia Grande, 429-18 andar

Edificio central comercial da Praia Grande

Macau

 

7.5% Subordinated Notes

 

September 14, 2004

 

Wynn Group Asia, Inc.

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

USA

 

Ladies and Gentlemen:

 

Wynn Resorts (Macau), S.A., a company organized under the laws of the Macau
Special Administrative Region of the People’s Republic of China (the “Company”),
agrees with Wynn Group Asia, Inc., a Nevada corporation (“you” or “Purchaser”)
as follows:

 

1. AUTHORIZATION OF NOTES

 

The Company will authorize the issuance and sale of at least $122,000,000
aggregate principal amount of its 7.5% Subordinated Notes (the “Notes”, such
term to include any such notes issued in substitution therefor pursuant to this
Agreement). The Notes shall be substantially in the form set out in Exhibit 1,
with such changes therefrom, if any, as may be agreed to by you and the Company.
Certain capitalized terms used in this Agreement are defined in Schedule A.
References to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit to this Agreement.

 

2. SALE AND PURCHASE OF NOTES

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and you will purchase from the Company, at the Closing(s)
provided for in Section 3, Notes in $122,000,000 aggregate principal amount at
the purchase price of 100% of the principal amount thereof.

 

3. CLOSING

 

The sale and purchase of the Notes shall occur at the offices of the Company, in
such amounts, on such days and at such times as requested by the Company in one
or more

 



--------------------------------------------------------------------------------

written notices (each, a “Drawdown Notice”) delivered to you at least 30 days
prior to the requested date, at one or more closings (each, a “Closing”), or in
such other amount, at such other place, day or time as may be agreed upon by the
Company and you. Each Drawdown Notice shall request a draw of $50,000,000;
provided, that the final Drawdown Notice shall request a draw of $22,000,000. At
each Closing the Company will deliver to you the Note to be purchased by you at
such Closing in the form of a single Note dated the date of such Closing and
registered in your name, against delivery by you to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number [                    ] at [                    ] Bank, [Insert
Bank address, ABA number for wire transfers, and any other relevant wire
transfer information].

 

4. CONDITIONS TO CLOSING

 

Your obligation to purchase and pay for the Notes to be sold to you at the
relevant Closing is subject to the fulfillment, prior to or at the relevant
Closing, of the following conditions:

 

4.1. Representations and Warranties

 

The representations and warranties of the Company in this Agreement shall be
true and correct in all material respects on the date of this Agreement and at
the time of the Closing (unless any such representation or warranty is expressly
stated to be given as of a different date).

 

4.2. Performance; No Default

 

The Company shall have performed and complied in all material respects with all
agreements and conditions contained in this Agreement required to be performed
or complied with by it prior to or at the relevant Closing. There shall not have
occurred and be continuing an Event of Default under this Agreement or the
Senior Loan Facilities.

 

4.3. Compliance Certificates

 

(a) Officer’s Certificate. The Company shall have delivered to you an Officer’s
Certificate, dated the date of the Closing, certifying that the conditions
specified in Sections 4.1 and 4.2 have been fulfilled.

 

(b) Secretary’s Certificate. The Company shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and the Agreement.

 

4.4. Purchase Permitted By Applicable Law, etc.

 

On the date of the Closing your purchase of Notes shall (i) be permitted by the
laws and regulations of the Macau Special Administrative Region of the People’s
Republic of China, the United States of America and the State of Nevada and (ii)
not violate any applicable law or regulation that could reasonably be expected
to restrain, prevent or otherwise impose materially adverse conditions on the
issuance of the Notes.

 



--------------------------------------------------------------------------------

4.5. Base Equity

 

Not less than $230,000,000 shall have been irrevocably and unconditionally
contributed as “Base Equity” (as defined in the Common Terms Agreement) to the
Company.

 

4.6. Litigation

 

There shall not be pending or, to our knowledge, threatened, any action, suit,
investigation, litigation or proceeding in any court or before any arbitrator or
governmental instrumentality that would reasonably be expected to have a
material adverse effect on the issuance of or performance of the Notes.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to you that:

 

5.1. Organization; Power and Authority

 

The Company has been duly organized and is validly existing as a company under
the laws of the Macau Special Administrative Region of the People’s Republic of
China, with power and authority to own or lease and operate its properties and
conduct its business and to enter into and to perform its obligations under this
Agreement and the Notes.

 

5.2. Authorization, etc.

 

The execution and delivery of, and the performance by the Company of its
obligations under, this Agreement and the Notes have been duly and validly
authorized by all necessary action on the part of the Company, and this
Agreement has been, and each Note will be at the Closing, duly executed and
delivered by the Company.

 

5.3. Enforceability

 

Assuming due and valid authorization, execution and delivery thereof by you,
this Agreement is, and when issued and delivered in accordance with the terms of
this Agreement, each Note will be, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

 

5.4. No Material Adverse Change

 

There is no action, suit, claim or proceeding pending or, to the knowledge of
the Company, threatened (A) against the Company or (B) that has as the subject
thereof any officer or director of, or property owned or leased by or to, the
Company, in each case, before any court or administrative agency or otherwise
where, in any such case, there is both a reasonable possibility of such action,
suit or proceeding being determined adversely to the Company and where any such
action, suit, claim or proceeding, if so determined adversely, would reasonably
be expected to result in a Material Adverse Change, or prevent, adversely

 



--------------------------------------------------------------------------------

affect, hinder or delay the consummation of the transactions contemplated by
this Agreement or the performance by the Company of its obligations hereunder or
under the Notes.

 

6. REPRESENTATIONS OF THE PURCHASER

 

You represent and warrant to the Company that:

 

6.1. Organization; Power and Authority

 

Purchaser has been duly organized and is validly existing as a corporation in
good standing under the laws of its jurisdiction of organization, with power and
authority to enter into and to perform its obligations under this Agreement.

 

6.2. Authorization, etc.

 

The execution and delivery of, and the performance by Purchaser of its
obligations under, this Agreement have been duly and validly authorized by all
necessary action on its part, and Purchaser has duly executed and delivered this
Agreement.

 

6.3. Enforceability

 

Assuming due and valid authorization, execution and delivery thereof by the
Company, this Agreement is a valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

 

7. PREPAYMENT OF THE NOTES

 

7.1. Mandatory Prepayments

 

From and after the date on which all obligations under the Senior Loan
Facilities have been discharged, the mandatory prepayment provisions of Schedule
9 of the Common Terms Agreement (or the prepayment provisions of any amended,
supplemental, refinanced or replacement Senior Loan Facilities) shall apply
mutatis mutandis to the Notes where the context permits such construction, and
to the extent the context does not permit such construction, such provisions
shall apply as closely as possible under the circumstances.

 

7.2. Mandatory Disposition or Redemption Pursuant to Gaming Laws

 

Notwithstanding any other provision hereof, if any Gaming Authority requires a
holder or beneficial owner of Notes to be licensed, qualified or found suitable
under any applicable Gaming Law and the holder or beneficial owner (1) fails to
apply for a license, qualification or finding of suitability within 30 days
after being requested to do so (or such lesser period as required by the Gaming
Authority), or (2) is notified by a Gaming Authority that it shall not be
licensed, qualified or found suitable, the Company shall have the right, at its
option, to:

 

(a) require the holder or beneficial owner to dispose of its Notes within 30
days (or such lesser period as required by the Gaming Authority) following the
earlier of:

 

(1) the termination of the period described above for the holder or beneficial
owner to apply for a license, qualification or finding of suitability; or

 



--------------------------------------------------------------------------------

(2) the receipt of the notice from the Gaming Authority that the holder or
beneficial owner shall not be licensed, qualified or found suitable by the
Gaming Authority; or

 

(b) redeem the Notes of the holder or beneficial owner at a redemption price
equal to:

 

(1) the price determined by the Gaming Authority; or

 

(2) if the Gaming Authority does not determine a price, the lesser of:

 

(A) the principal amount of the Notes; and

 

(B) the price that the holder or beneficial owner paid for the Notes,

 

and in the case of (A) or (B), together with accrued and unpaid interest on the
Notes to the earlier of (1) the date of redemption or such earlier date as is
required by the Gaming Authority or (2) the date of the finding of unsuitability
by the Gaming Authority, which may be less than 30 days following the notice of
redemption. Immediately upon a determination by a Gaming Authority that a holder
or beneficial owner of Notes shall not be licensed, qualified or found suitable,
the holder or beneficial owner shall not have any further rights with respect to
the Notes to:

 

(i) exercise, directly or indirectly, through any Person, any right conferred by
the Notes, this Agreement or the Deed of Appointment and Priority; or

 

(ii) receive any interest or any other distribution or payment with respect to
the Notes, or any remuneration in any form from the Company for services
rendered or otherwise, except the redemption price of the Notes.

 

The Company is not required to pay or reimburse any holder or beneficial owner
of Notes who is required to apply for such license, qualification or finding of
suitability for the costs relating thereto. Those expenses shall be the
obligation of the holder or beneficial owner.

 

7.3. Optional Prepayments

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes at 100% of the principal
amount so prepaid, without premium. The Company will give you written notice of
each optional prepayment under this Section 7.3 not less than 7 days and not
more than 30 days prior to the date fixed for such prepayment. Each such notice
shall specify such date, the aggregate principal amount of the Notes to be
prepaid on such date, and the interest to be paid on the prepayment date with
respect to such principal amount being prepaid.

 



--------------------------------------------------------------------------------

7.4. Maturity; Surrender, etc.

 

In the case of each prepayment of Notes pursuant to this Section 7, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest, as aforesaid, interest on such principal amount
shall cease to accrue. Any Note paid or prepaid in full shall be surrendered to
the Company and cancelled.

 

8. COVENANTS OF THE COMPANY

 

8.1. Senior Loan Facilities Covenants

 

The covenants of Schedule 5 of the Common Terms Agreement (or the covenants of
any amended, supplemented, refinanced or replacement Senior Loan Facilities)
shall apply mutatis mutandis to the Notes where the context permits such
construction, and to the extent the context does not permit such construction,
such provisions shall apply as closely as possible under the circumstances. Any
and all waivers, consents or approvals made or given, or deemed given, by the
holders of the Senior Indebtedness (or any agent or adviser acting on their
behalf) under the Senior Loan Facilities shall apply to the Notes with the same
effect as if the waiver had been given by the holders of the Notes.

 

8.2. Aggregate Principal Amount of Senior Indebtedness

 

Notwithstanding Section 8.1, the Company shall not amend, supplement, refinance
or replace the Senior Loan Facilities such that the principal amount of funded
Senior Indebtedness outstanding at any time exceeds $800,000,000 (or if the
Company incurs Financial Indebtedness (as defined in the Common Terms Agreement)
permitted under paragraph 2(f) of Schedule 5 Part B of the Common Terms
Agreement, $800,000,000 plus an amount being 150% of the aggregate amount of
such Financial Indebtedness incurred by the Company).

 

9. COVENANTS OF THE HOLDERS OF NOTES

 

It is the express intention of the parties that the Company is entitled to have
outstanding at any time up to $800,000,000 (or if the Company incurs Financial
Indebtedness (as defined in the Common Terms Agreement) permitted under
paragraph 2(f) of Schedule 5 Part B of the Common Terms Agreement, $800,000,000
plus an amount being 150% of the aggregate amount of such Financial Indebtedness
incurred by the Company) aggregate principal amount of funded Senior
Indebtedness. To this end, each holder of Notes shall cooperate with the Company
in its incurrence of Senior Indebtedness by taking all actions requested by the
Company to facilitate such incurrence, including, without limitation, entering
into intercreditor agreements that, taken as a whole, are not less favorable to
the holders of Notes than the terms of the Deed of Appointment and Priority.

 

10. EVENTS OF DEFAULT

 

The events of default in Schedule 10 of the Common Terms Agreement (or the
events of default of any amended, supplemented, refinanced or replacement Senior
Loan Facilities) (each, an “Event of Default”) shall apply mutatis mutandis to
the Notes where the

 



--------------------------------------------------------------------------------

context permits such construction, and to the extent the context does not permit
such construction, such provisions shall apply as closely as possible under the
circumstances. Any and all waivers of a Default or an Event of Default given, or
deemed given, by the holders of the Senior Indebtedness (or any agent or adviser
acting on their behalf) under the Senior Loan Facilities shall apply to the
Notes with the same effect as if the waiver had been given by the holders of the
Notes.

 

11. REMEDIES ON DEFAULT, ETC.

 

11.1. Deed of Appointment and Priority

 

No holder of Notes may exercise any rights or remedies or take any action in
respect of the breach of any provision of this Agreement or the Notes or upon
the occurrence and continuation of an Event of Default except as provided in the
Deed of Appointment and Priority (or the provisions of any amended,
supplemented, refinanced or replacement agreement governing intercreditor
arrangements). Any proceeds from the exercise of remedies in accordance with the
Deed of Appointment and Priority shall be applied in accordance with the terms
of the Deed of Appointment and Priority (or the provisions of any amended,
supplemented, refinanced or replacement agreement governing intercreditor
arrangements).

 

12. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

12.1. Registration of Notes

 

The Company shall keep at its principal executive office a register for the
registration (and registration of transfers) of Notes. The name and address of
each holder of Notes, and, subject to Section 12.2, each transfer thereof and
the name and address of each transferee of one or more Notes shall be registered
in such register. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary.

 

12.2. Transfer and Exchange of Notes

 

Except as provided in the Deed of Appointment and Priority or in Section 7.2
hereof, the rights of each holder of Notes under this Agreement and the Notes
may not be assigned or transferred without the consent of the holders of the
Senior Indebtedness, such consent not to be unreasonably withheld. Except as
provided in the Deed of Appointment and Priority, the rights of each holder of
Notes under this Agreement and the Notes may not be assigned or transferred
without the prior written consent of the Company. Subject to compliance with
applicable law, obtaining the requisite consents and to the execution of deeds
of accession acceptable to the holders of the Senior Indebtedness and the
Company, upon surrender of any Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
his attorney duly authorized in writing and accompanied by the address for
notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note

 



--------------------------------------------------------------------------------

shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Each Note may be transferred only in whole, and not in part.
Any transferee, by its acceptance of a Note registered in its name (or the name
of its nominee), shall be deemed to have made the representations set forth in
Schedule B as of the date of transfer and shall be deemed to have agreed to, and
shall be subject to, all terms and provisions of this Agreement and the Notes.

 

12.3. Replacement of Notes

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note, and

 

(a) in the case of loss, theft or destruction, of an indemnity reasonably
satisfactory to it, or

 

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

 

13. PAYMENTS ON NOTES

 

13.1. Place of Payment

 

The Company will pay, or arrange for payment of, all sums becoming due on such
Note for principal and interest by wire transfer of immediately available funds
to an account specified in writing by the holder of such Note. Upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, you shall surrender such Note for
cancellation, promptly after any such request, to the Company at its principal
executive office. Prior to any sale or other disposition of any Note held by
you, you will surrender such Note to the Company in exchange for a new Note or
Notes in accordance with Section 12.2.

 

14. EXPENSES, ETC.

 

14.1. Transaction Expenses

 

All costs and expenses incurred by the Purchaser in connection with this
Agreement and the consummation of the transactions contemplated hereby shall be
paid by the Purchaser, and all costs and expenses incurred by the Company in
connection with this Agreement and the consummation of the transactions
contemplated hereby shall be paid by the Company.

 



--------------------------------------------------------------------------------

15. ENTIRE AGREEMENT

 

This Agreement, the Notes and the Deed of Appointment and Priority, embody the
entire agreement and understanding between you and the Company and supersede all
prior agreements and understandings relating to the subject matter hereof.

 

16. AMENDMENT AND WAIVER

 

16.1. Requirements

 

Except as otherwise provided in Sections 8 and 10, this Agreement and the Notes
may be amended, and the observance of any term hereof or of the Notes may be
waived (either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (a) no amendment or
waiver of any of the provisions of Section 1, 2, 3 or 4 hereof will be effective
as to you unless consented to by you in writing, and (b) no such amendment or
waiver may, without the written consent of the holder of each Note at the time
outstanding affected thereby, (i) subject to the provisions of Sections 8 and
10, change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest on the Notes, or (ii) change the percentage of the principal amount of
the Notes the holders of which are required to consent to any such amendment or
waiver.

 

16.2. Binding Effect, etc.

 

Any amendment or waiver consented to as provided in this Agreement applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No course of dealing between
the Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

 

17. NOTICES

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by facsimile if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:

 

(i) if to you, at the address specified on the first page of this Agreement, or
at such other address as you shall have specified to the Company in writing,

 

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

 

(iii) if to the Company, to the Company at its address set forth on the first
page of this Agreement beginning hereof to the attention of the General Counsel,
or at such other address as the Company shall have specified to the holder of
each Note in writing.

 



--------------------------------------------------------------------------------

Notices under this Section 17 will be deemed given on the third Business Day
after transmittal.

 

18. CONFIDENTIAL INFORMATION

 

For the purposes of this Section 18, “Confidential Information” means
information delivered to you or your representatives by or on behalf of the
Company in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature or confidential
information of the Company or any Affiliate of the Company, provided, that such
term does not include information that (a) was publicly known prior to the time
of such disclosure, or (b) subsequently becomes publicly known through no act or
omission by you or any Person acting on your behalf. You will maintain the
confidentiality of such Confidential Information and not disclose it to any
other Person; provided, that you may deliver or disclose Confidential
Information to (i) your directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by your Notes), (ii) your financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 18, (iii) any other Person to which such delivery or disclosure may be
necessary or appropriate (A) to effect compliance with any law, rule, regulation
or order applicable to you, (B) in response to any subpoena or other legal
process, (C) in connection with any litigation to which you are a party, or (D)
as may be provided for in the Deed of Appointment and Priority.

 

19. CROSS ACCELERATION

 

If the maturity of the Senior Indebtedness is accelerated following the
occurrence of an event of default thereunder, the maturity of the Notes shall be
accelerated to the maturity date of the Senior Indebtedness upon receipt by the
Company of a written notice signed by the Required Holders stating their
election to accelerate the maturity of the Notes. Any exercise of rights or
remedies by the holders of the Notes shall be subject to the provisions of
Section 11.

 

20. MISCELLANEOUS

 

20.1. Security

 

The performance by the Company of its obligations under the Notes is secured as
set forth in the Deed of Appointment and Priority.

 

20.2. Subordination

 

The obligations of the Company under the Notes and this Agreement, and all
security interests, liens and encumbrances granted to secure such obligations,
are subordinated as set forth in the Deed of Appointment and Priority.

 

20.3. Successors and Assigns

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
permitted successors and assigns.

 



--------------------------------------------------------------------------------

20.4. Payments Due on Non-Business Days

 

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

 

20.5. Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

20.6. Construction

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

20.7. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

20.8. Governing Law

 

This Agreement and the Notes shall be governed by and construed in accordance
with the internal laws of the State of New York including, without limitation,
Sections 5-1401 and 5-1402 of the New York general obligations law and Rule
327(b) of the New York Civil Practice Laws and Rules. The Company and Purchaser
hereby irrevocably submit to the jurisdiction of any New York state court
sitting in the Borough of Manhattan in the City of New York or any federal court
sitting in the Borough of Manhattan in the City of New York in respect of any
suit, action or proceeding arising out of or relating to this Agreement or the
Notes, and irrevocably accepts for itself and in respect of its property,
generally and unconditionally, jurisdiction of the aforesaid courts. The Company
and Purchaser irrevocably waive, to the fullest extent they may effectively do
so under applicable law, any objection which they may now or hereafter have to
the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

*    *    *    *    *

 

[Signatures Appear on Following Page]

 



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company dated as of the first day written above.

 

Very truly yours,

WYNN RESORTS (MACAU), S.A.

By:

  /s/    MATT MADDOX        

Name:

  Matt Maddox

Title:

  Chief Financial Officer

 

ACKNOWLEDGED AND AGREED:

WYNN GROUP ASIA, INC.

By:

  /s/    MATT MADDOX        

Name:

  Matt Maddox

Title:

  Attorney

 



--------------------------------------------------------------------------------

 

SCHEDULE A

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or the Macau Special Administrative
Region of the People’s Republic of China are required or authorized to be
closed.

 

“Closing” is defined in Section 3.

 

“Common Terms Agreement” means the Common Terms Agreement, dated as of September
    , 2004, by and among the Company, the holders of the Senior Indebtedness and
the other parties thereto, relating to the financing of the Company’s proposed
hotel-casino resort in Macau.

 

“Company” is defined in the first paragraph of this Agreement.

 

“Confidential Information” is defined in Section 18.

 

“Deed of Appointment and Priority” means the Deed of Appointment and Priority,
dated as of September     , 2004, by and among the Company, the Purchaser and
the other parties thereto.

 

“Event of Default” is defined in Section 10.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

 

“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States federal government, any foreign government, any state, province or city
or other

 



--------------------------------------------------------------------------------

political subdivision or otherwise, whether now or hereafter in existence,
including the Nevada Gaming Commission, the Nevada State Gaming Control Board,
the Clark County Liquor and Gaming Licensing Board, and similar or analogous
agency or authority in the Macau Special Administrative Region of the People’s
Republic of China, and any other applicable gaming regulatory authority or
agency, in each case, with authority to regulate any gaming operation (or
proposed gaming operation) owned, managed or operated by the Company or any of
its Affiliates.

 

“Gaming Law” means the gaming laws, rules, regulations or ordinances of any
jurisdiction or jurisdictions to which the Company or any of its Affiliates is,
or may be at any time after the date hereof, subject.

 

“Material Adverse Change” means a material adverse change in the business,
properties, assets, operations or financial condition of the Company and its
subsidiaries taken as a whole, whether or not occurring in the ordinary course
of business.

 

“Notes” is defined in Section 1.

 

“Officer’s Certificate” means a certificate of the President, General Manager,
Chief Financial Officer, Treasurer or any Vice President of the Company.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Purchaser” is defined in the first paragraph of this Agreement.

 

“Required Holders” means, at any time, the holders of in excess of 50% in
principal amount of the Notes at the time outstanding.

 

“$” denotes the lawful currency of the United States of America.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Loan Facilities” means the credit facilities, loan agreements, letters
of credit or other agreements pursuant to which Senior Indebtedness is incurred,
and initially includes the Senior Finance Documents (as defined in the Common
Terms Agreement).

 

“Senior Indebtedness” means indebtedness designated by the Company in an amount
funded at any given time not in excess of $800,000,000 (or if the Company incurs
Financial Indebtedness (as defined in the Common Terms Agreement) permitted
under paragraph 2(f) of Schedule 5 Part B of the Common Terms Agreement,
$800,000,000 plus an amount being 150% of the aggregate amount of such Financial
Indebtedness incurred by the Company) (exclusive of any indebtedness under the
“Performance Bond Facility Agreement” (as defined in the Common Terms
Agreement)), which shall rank senior to the Notes in accordance with the Deed of
Appointment and Priority.

 